469 F.2d 694
David L. JOHNSON, Plaintiff-Appellant,v.D. C. HENDRICKSON et al., Defendants-Appellees.
No. 72-2801 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 11, 1972.

Marvin J. Zagoria, Atlanta, Ga., for plaintiff-appellant.
George P. Dillard, Robert E. Mozley, Herbert O. Edwards, Decatur, Ga., for defendants-appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This appeal from the district court's dismissal of appellant's claims against fewer than all defendants is dismissed, sua sponte.  See Rule 54(b), F.R.Civ.P.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I